DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/687,010, filed on 11/08/2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,794,084 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with attorney Steven Fischman (Reg. No. 34,594) on April 7, 2021. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:

(Original) 1. A method for implementing a unicast in a first level system of local virtual local area networks (VLANs) over an underlying second level network of global VLANs, to 
one of the hosts of said one of the local VLANs sending the data frame to one of the at least one switch supporting said one of the local VLANs, the data frame including a source host address and a destination host address; 
determining if the source host address and the destination host address belong to a same one of the global VLANs; 
when the source host address and the destination host address belong to the same one of the global VLANs, the one of the switches supporting said one of the local VLANs transmitting the data frame, over the one of the global VLANs, to one of the at least one switch supporting said another of the local VLANs; and 
said one of the at least one switch supporting said another of the local VLANs sending the data frame to one of the hosts of the another of the local VLANs.

(Original) 2. The method according to claim 1, wherein the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs obtaining an address of the one of the at least one switch supporting said another of the local VLANs.

(Original) 3. The method according to claim 2, wherein the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at least one switch supporting said another of the local VLANs further includes the one of the switches supporting said one of the local VLANs adding the obtained address to the data frame.

(Currently Amended) 4. The method according to claim 1, wherein the determining if the source host address and the destination host address belong to the same one of the global VLANs includes querying a directory server to determine if the source host address and the destination host address belong to the same one of the global VLANs.

(Original) 5. The method according to claim 4, wherein the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs obtaining from the directory server the address of the one of the at least one switch supporting said another of the local VLANs.

(Original) 6. The method according to claim 1, wherein: 
the one of the switches supporting said one of the local VLANs has a switch address: and 
the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs includes adding said switch address to the data frame.

(Original) 7. The method according to claim 1, wherein said one of the at least one switch supporting said another of the local VLANs sending the data frame to one of the hosts of the another of the local VLANs includes said one of the at least one switch supporting said another of the local VLANs obtaining an identification of the one of the global VLANs to which the destination host address belongs.



(Currently Amended) 9. The method according to claim 8, wherein: 
said one of the at least one switch supporting said another of the local VLANs includes a table of identifications of the local VLANs; and 
said one of the at least one switch supporting said another of the local VLANs obtaining the identification of the another of the local VLANs includes said one of the at least one switch supporting said another of the local VLANs obtaining the identification of the another of the local VLANs from said table of said one of the at least one switch supporting said another of the local VLANs.

(Currently Amended) 10. The method according to claim 7, wherein: 
the determining if the source host address and the destination host address belong to the same one of the global VLANs includes querying a directory server to determine if the source host address and the destination host address belong to the same one of the global VLANs; and 
said one of the at least one switch supporting said another of the local VLANs obtaining the identification of the one of the global VLANs to which the destination host address belongs includes said one of the at least one switch supporting said another of the local VLANs obtaining said identification from the directory server.

(Original) 11. A computer network for implementing a unicast, comprising: 

one of the hosts of said one of the local VLANs is configured for sending the data frame to one of the at least one switch supporting said one of the local VLANs, the data frame including a source host address and a destination host address; 
the computer network is configured for determining if the source host address and the destination host address belong to a same one of the global VLANs; and when the source host address and the destination host address belong to the same one of the global VLANs, the one of the switches supporting said one of the local VLANs transmitting the data frame, over the one of the global VLANs, to one of the at least one switch supporting said another of the local VLANs; and
said one of the at least one switch supporting said another of the local VLANs is configured for sending the data frame to one of the hosts of the another of the local VLANs.

(Original) 12. The computer network according to claim 11, wherein the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs obtaining an address of the one of the at least one switch supporting said another of the local VLANs.

(Original) 13. The computer network according to claim 12, wherein the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at 

(Currently Amended) 14. The computer network according to claim 11, further comprising a directory server configured for determining if the source host address and the destination host address belong to the same one of the global VLANs.

(Original) 15. The computer network according to claim 14, wherein the one of the switches supporting said one of the local VLANs transmitting the data frame to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs is configured for obtaining from the directory server the address of the one of the at least one switch supporting said another of the local VLANs.

(Original) 16. A computer program product for implementing a unicast in a first level system of local virtual local area networks (VLANs) over an underlying second level network of global VLANs, to transmit a data frame from one of a plurality of the local VLANs to another of the plurality of local VLANs, each of the local VLANs including one or more hosts, and each of the global VLANs including a plurality of switches, and wherein each of the local VLANs is supported by at least one of the switches, the computer program product comprising: 
one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more tangible storage devices, the program instructions comprising: 
program instructions for sending the data frame from one of the hosts of said one of the local VLANs to one of the at least one switch supporting said one of the local VLANs, the data frame including a source host address and a destination host address; 

program instructions for, when the source host address and the destination host address belong to the same one of the global VLANs, transmitting the data frame, over the one of the global VLANs, from the one of the switches supporting said one of the local VLANs to one of the at least one switch supporting said another of the local VLANs; and 
program instructions for sending the data frame from said one of the at least one switch supporting said another of the local VLANs to one of the hosts of the another of the local VLANs.

(Original) 17. The computer program product according to claim 16, wherein the transmitting the data frame the one of the switches supporting said one of the local VLANs to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs obtaining an address of the one of the at least one switch supporting said another of the local VLANs.

(Original) 18. The computer program product according to claim 17, wherein the transmitting the data frame from the one of the switches supporting said one of the local VLANs to one of the at least one switch supporting said another of the local VLANs further includes the one of the switches supporting said one of the local VLANs adding the obtained address to the data frame.

(Currently Amended) 19. The computer program product according to claim 16, wherein the determining if the source host address and the destination host address belong to the same one of the global VLANs includes querying a directory server to determine if the source host address and the destination host address belong to a same one of the global VLANs.

(Original) 20. The computer program product according to claim 19, wherein the transmitting the data frame the one of the switches supporting said one of the local VLANs to one of the at least one switch supporting said another of the local VLANs includes the one of the switches supporting said one of the local VLANs obtaining from the directory server the address of the one of the at least one switch supporting said another of the local VLANs.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for implementing a unicast in a first level system of local virtual local area networks (VLANs) over an underlying second level network of global VLANs, to transmit a data frame from one of a plurality of the local VLANs to another of the plurality of local VLANs, each of the local VLANs including one or more hosts, and each of the global VLANs including a plurality of switches, and wherein each of the local VLANs is supported by at least one of the switches, the method comprising: one of the hosts of said one of the local VLANs sending the data frame to one of the at least one switch supporting said one of the local VLANs, the data frame including a source host address and a destination host address; determining if the source host address and the destination host address belong to a same one of the global VLANs; when the source host address and the destination host address belong to the same one of the global VLANs, the one of the switches supporting said one of the local VLANs transmitting the data frame, over the one of the global VLANs, to one of the at least one switch supporting said another of the local VLANs; and said one of the at least one switch supporting said another of the local VLANs sending the data frame to one of the hosts of the another of the local VLANs.

Regarding independent claim 1, the closest prior art Yu (provided in the IDS) discloses a process implemented by a switch (RBridge 102) serving a customer network (C3’s network) comprised of VLANs (VLANs 112 and 114), where the VLANs are associated to one or more customers and nodes and include end-hosts (Yu, Fig. 1, [0029] ln 15-18, [0030] ln 1-4, [0031] ln 9-11, [0067], [0069], Fig. 6A, [0086], [0087] ln 1-2). A packet is received at the switch (RBridge 102) and then is determined the VLAN (i.e. VLAN 112) to be transmitted based on the VLAN tag associated to the packet received and is also determined the multicast group ID composed of a VLAN (i.e. VLAN 112) (Yu, Fig. 1, [0031] ln 9-11, [0087]). The packet is originated in the customer C3’s network at site S1, specifically at the VLAN 112 (based on the VLAN tag), where the customer C3’s network site S1 contains VLANs 112 and 114 served by the switch (RBridge 102) (Yu, Fig. 1, [0029] ln 6-8, [0030] ln 1-4, [0031] ln 9-11). After the determination of the multicast group ID at step 602, the switch encapsulates the packet (Yu, Fig. 6, [0087], [0090] ln 6-11), where the encapsulated packet is sent to the determined multicast group ID, which is comprised of various switches (RBridges), where the packet finally arrives at the destination switch (i.e. RBridge 110) (Yu, Fig. 1, [0013] ln 6-9, [0014] ln 1-3, Fig. 6, step 604, [0090] ln 6-11). The switch 110 serves the VLANs 112, 114 and 120 located at the customer C3's network site S5 and customer C3’s network site S4 respectively (Yu, Fig. 1, [0029] ln 8-12, [0030]). Yu additionally teaches that the egress port lookup table 380 is used to determine the egress ports based on the internal multicast group identifier for the encapsulated packets (Yu, Fig. 3E, [0065], [0078], [0090] ln 6-11)

Regarding independent claim 1, the closest prior art Eglin (provided in the IDS) discloses that clients at mobile stations (MS) 102 and 104 roam freely from one access point to another access point, where the access points are mapped to an individual VLAN (Eglin, Fig. 1, [0023] ln 1-10, Fig. 3, [0031] ln 1-13). When the mobile station roam from an access point to another access point (step 152), the port association table is updated (step 154), where the (Eglin, Fig. 2a, [0028], Fig. 4, [0033]). The port association table is used to determine new connections and to store information about the new connections once determined, therefore by default the new connections does not have an entry in the table. Additionally, the VLAN tag in the packet is changed (step 148) based on the updated table when the mobile station roams (step 154) (Eglin, Fig. 2a, [0028] ln 9-11, [0028] ln 22-26).

Regarding independent claim 1, the closest prior art Dobbins (provided in the IDS) discloses that a virtual directory is implemented as a collection of directory mappings that exist in each switch within the domain (Dobbins, Fig. 1, col 2 ln 58-67, col 3 ln 1-8, Figs. 3a-3b, col 9 ln 66-67, col 10 ln 1-40, col 11 ln 67, col 12 ln 1-6). The virtual directory contains the mappings for end system nodes, VLAN IDs and owner switch addresses, where the VLAN ID is used to map all users in the same VLAN, such as all red VLAN users mapped to subnet 42, and to determine broadcast destinations using a multicast MAC address. The virtual directory is used to resolve the destination MAC address for a packet received from a source, in order to perform the connection and communicate the packet from the source to the destination, where the source and destination are in different VLANs (Dobbins, abstract 7-9, Fig. 1, Figs. 3a-3b, col 9 ln 66-67, col 10 ln 1-15, Fig. 7a, col 17 ln 33-34, col 17 ln 36-43). The packet received in step 101 is examined in order to obtain the MAC address of the destination by using the local directory, remote directory, virtual directory, etc., and then to transmit the packet from the source to the destination using the destination MAC address determined in step 102, where the packet includes source address (SA) and destination address (DA) information. The virtual directory comprises all directory mappings that exist in each switch within the domain, which indicates that by using the local directory, the remote directory or any directory located in other switch within the domain, the virtual directory is being used since it contains all directories of the domain (Dobbins, abstract 7-9, col 2 ln 60-67, col 3 ln 1-8, Figs. 3a-3b, col 9 ln 66-67, col 10 ln 1-15, Fig. 7a, col 17 ln 3-13, col 17 ln 33-34, col 17 ln 36-43). The virtual directory, which includes all directory mappings that exist in each switch within the domain, is used to determine new MAC address destinations and to store them, which indicates that by default unknown destinations does not have an entry in local directory, and once the new MAC address destination is determined, a connection is established from source VLAN switch to destination VLAN switch to transmit the packet (Dobbins, abstract 7-9, col 2 ln 60-67, col 3 ln 1-8, Figs. 3a-3b, col 9 ln 66-67, col 10 ln 1-15, Fig. 7a, col 17 ln 3-13, col 17 ln 33-34, col 17 ln 36-43).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for implementing a unicast in a first level system of local virtual local area networks (VLANs) over an underlying second level network of global VLANs, to transmit a data frame from one of a plurality of the local VLANs to another of the plurality of local VLANs, each of the local VLANs including one or more hosts, and each of the global VLANs including a plurality of switches, and wherein each of the local VLANs is supported by at least one of the switches, the method comprising: 
one of the hosts of said one of the local VLANs sending the data frame to one of the at least one switch supporting said one of the local VLANs, the data frame including a source host address and a destination host address; 
determining if the source host address and the destination host address belong to a same one of the global VLANs; 
when the source host address and the destination host address belong to the same one of the global VLANs, the one of the switches supporting said one of the local VLANs transmitting the data frame, over the one of the global VLANs, to one of the at least one switch supporting said another of the local VLANs; and 
said one of the at least one switch supporting said another of the local VLANs sending the data frame to one of the hosts of the another of the local VLANs” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 11 and 16 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473